Title: To Benjamin Franklin from John Ewing, 14 June 1770
From: Ewing, John
To: Franklin, Benjamin


Sir
Philada. June 14th 1770
I received your very agreeable Letter, in which you acknowledge the Receipt of our Observations of the Transit of Venus. I herewith send you a few Copies of them as they are printed in our Transactions; and I suppose in a more perfect Form than that in which they were sent before, as that was done in an Hurry and I have not a Copy of what I sent. If what you received before is not printed in the Philosophical Transactions, please to request Mr. Maskelyne to insert them as they are here, unless he should think it better to abridge or alter them, as to their Dress or Form, which he has full Liberty to do, as he is much better acquainted with Publications of this Kind than I can be supposed to be.
I mentioned to our Society your Proposal to purchase the Transactions of the learned Societies in Europe, and they have taken the Matter under their Consideration. They approved of your Reasoning on the Subject, when I read it to them, and Nothing will prevent their coming into the Resolution if their Poverty does not.
I hope before this Time that Mr. Maskelyne has given you an Estimate of the Expence and Apparatus necessary for erecting an Observatory here, where we are blessed with so happy a Serenity of Air for astronomical Observations. I have not yet mentioned this Matter to our Society, but wait untill I hear farther from you, and would still chuse, that when it is proposed it should come from you and the Astronomer Royal, to whose Judgments our Society pay the greatest Respect in these Matters.
Please to accept of my hearty thanks for the Perusal of your last Volume of the Phil. Transactions. I shall deliver it safely to Mrs. Franklin. When the Observations of the Transit of Venus come to Hand from the East Indies the North of Europe or from South America, I shall be much obliged to you for a Copy of them, as I am anxious to know how they correspond with ours. I am Sir your most obedient and very humble Servant
John Ewing
Please to deliver one of the Copies with my Compliments to the Astronomer Royal the Revd. Mr. Maskelyne
To Benjamin Franklin Esqr. L.LD.

 
Endorsed: Mr Ewing June 14. 1770
